DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8,14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second semiconductor layer" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The claim previously sets forth “a second doped semiconductor layer” so it is unclear if “the second semiconductor layer” refers back to the second doped semiconductor layer, or if a new structure altogether is being introduced. As such, the antecedent basis is unclear and the claim is indefinite. Claims 3-5, 7-8, 14-15, and 17 are rejected due to their dependence from claim 1.
Claim 5 further recites the limitation “before (d), the third semiconductor layer is removed from the trench-forming areas.” However, step (d) requires the trench to be formed “through” the third semiconductor layer. It is unclear how, if the semiconductor layer is removed from the trench area, the trench also is formed through that layer. Under the broadest reasonable interpretation, the claim will be interpreted such that where the trench is formed first 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oraw (U.S. Patent No. 9,196,606 B2) in view of Herner (U.S. Pub. No. 2019/0355874 A1).
Regarding claim 1, Oraw discloses a method of manufacturing an optoelectronic device, comprising the steps of:
(a) providing, on top of a substrate (FIG. 27: sapphire), an active diode stack (FIG. 27: 136/138) comprising a first doped semiconductor layer of a first conductivity type (FIG. 27: 136) and a second doped semiconductor layer of the second conductivity type coating the upper surface of the first layer (FIG. 27: 138); and
(b) arranging a third semiconductor layer on the upper surface of the active stack (FIG. 27: 114, see col. 10, line 43-45, 114 is silicon);

	(c) after step (b), forming at least one MOS transistor inside and on top of the third semiconductor layer (FIG. 34: gate dielectric and contacts deposited so as to form transistor, see col. 11, line 58); and
	(d) after step (b) and after step (c), forming trenches vertically extending through the third layer and emerging into the first layer (FIG. 35: 154, see col. 12, line 9) and delimiting a plurality of pixels, each comprising a diode and an elementary diode control cell (see col. 12, line 21; see also FIG. 16: 91/92/93, col. 9, line 12).
Oraw is silent in regard to a single-crystal silicon layer.
Herner discloses a single-crystal silicon layer as the active layer for a transistor coupled to an LED (FIG. 9E: 780, see paragraph 0040; third semiconductor layer 780 is the channel and paragraph 0040 discloses the transistor channel can be single crystal silicon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Herner, specifically the single crystalline nature of the silicon used in the transistor, to the teachings of Oraw. The rationale being that the selection of a known material (single crystal silicon) based on its suitability for its intended use (material for a transistor to be connected to an LED) supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 5, under the broadest reasonable interpretation as discussed above, Oraw discloses after (b) and before (d), the third semiconductor layer is removed from the trench-forming areas (FIG. 35: trench removes 21 first, before proceeding through other layers).
Regarding claim 7, Oraw discloses after step (b), a step  of forming, in each pixel, a metallization of contact with the third semiconductor layer (FIG. 34, see col. 11, line 57). Oraw discloses a contact with the second semiconductor layer, but does not disclose this occurring after step (b).
Herner discloses, after step (b), a step of forming, in each pixel, a metallization of contact with the second semiconductor layer, (FIG. 9D: 770, see paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Herner to the teachings of Oraw so as to interconnect the LED and the transistor (see paragraph 0060).
Regarding claim 14, Oraw discloses the diodes are light-emitting diodes (see col. 11, line 21).
Regarding claim 15, Oraw discloses the first and second semiconductor layers are made up of III-V semiconductor materials (FIG. 27: 136/138, see col. 11, line 21), and the third semiconductor layer is made of silicon (FIG. 27: 114, see col. 10, line 43).
Regarding claim 17, Oraw is silent in regard to the formation temperature.
Herner does not explicitly disclose the forming temperature not exceeding 500 degrees C. However, Herner does disclose that the materials are sensitive to elevated temperatures (paragraph 0073). From this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the forming temperature and arrive at the claim 17 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oraw (U.S. Patent No. 9,196,606 B2) in view of Herner (U.S. Pub. No. 2019/0355874 A1) as applied to claim 1 above, and further in view of Huang (U.S. Pub. No. 2011/0198609 A1).
Regarding claim 3, Oraw discloses a contact with the first semiconductor that is common to all the pixels of the device (see FIG. 16: 94, col. 9, line 18). However, Oraw is silent in regard to filling the trenches with metal to form a metallization for this contact.
Huang discloses filling the trenches with metal to form a metallization of contact with the first semiconductor layer (FIG. 7A: 44/46, see paragraph 0019; trenches formed with metal to form contacts to lower layer 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of Oraw so as to allow the pixels to be packaged using flip-chip bonding (see paragraph 0026).
Regarding claim 4, Oraw, as previously modified by Huang, discloses an insulation layer is deposited on the lateral walls of the trenches (FIG. 4: 39, see paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of the combination so as to form an isolation layer in the via (see paragraph 0017).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oraw (U.S. Patent No. 9,196,606 B2) in view of Herner (U.S. Pub. No. 2019/0355874 A1) as applied to claim 1 above, and further in view of Huang et al. (U.S. Patent No. 5,893,721 A, referred to herein as ‘721) .
Regarding claim 8, Oraw, as previously modified by Herner, discloses the metallization of contact with the second semiconductor layer and the metallization of contact with the third semiconductor layer are distinct mentalizations, (FIG. 9F: 794 and 770 are distinct and connected to each other within the device). Thus, when applied to Oraw, the trench that interconnects the transistor to the underlying LED is separate from the metallization of the transistor.
The combination is silent in regard to connected to each other by a conductive track in contact with the upper surfaces of said metallization.
.
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Oraw reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819